Citation Nr: 1021180	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-39 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1965, with service in the Republic of Vietnam from 
June 1965 to November 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of two rating actions dated in February 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In October 2008, the Board remanded the matters for further 
development.  

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1988 decision, the Board denied service 
connection for a back disability.

2.  The evidence received subsequent to the January 1988 
Board decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a low back disability.


CONCLUSIONS OF LAW

1.  The January 1988 Board decision is final.  38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to notify the Veteran as to how to substantiate his 
claim, and if appropriate, assist him in the development of 
his application to reopen a claim of entitlement to service 
connection for a low back disability.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).

In letters dated in December 2004, March 2008 and December 
2008, the RO provided notice to the Veteran regarding the 
information and evidence necessary to substantiate his 
claims.  The RO also specified the information and evidence 
to be submitted by him, the information and evidence to be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertained to his claim.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As to whether new and material evidence has been presented to 
reopen the claim for service connection for a low back 
disability, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established requirements with respect to the content of the 
duty to assist notice under the VCAA which must be provided 
to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to both reopen the claim 
and establish entitlement to the underlying claim for the 
benefit sought.  The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  This notice was provided 
to the Veteran in the December 2008 letter, in compliance 
with the October 2008 Board remand directive.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
also informed in the March 2008 and December 2008 letters 
that an effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  With regards to the Veteran's 
petition to reopen his claim of service connection for a low 
back disability, because the application to reopen the claim 
is presently denied, VA's duty to assist has not attached and 
there is no basis upon which to direct an additional medical 
examination.  38 U.S.C.A § 5103A(d); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet. App. 542 (1996) (holding that 
unless new and material evidence has been submitted, the duty 
to assist does not attach); see also Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) (holding that adequacy of VA medical 
examination mooted upon Board's determination that claimant 
not entitled to reopening of claim, and conduct of VA medical 
examination, when claimant had not presented new and material 
evidence.)

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to 
service connection for a low back disability, previously 
denied by means of January 1988 Board decision.  Having 
carefully considered the evidence of record in light of the 
applicable law, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a low back disability.

In a January 1988 decision, the Board denied service 
connection for low back disability because there was no 
evidence of a chronic back disability during the Veteran's 
period of service.  The Board concluded that the Veteran 
experienced an acute episode of back pain in service that 
resolved without any chronic residual disability and that a 
chronic low back disability was first shown many years after 
the Veteran's discharge from service in 1983.

The Board's January 1988 decision denying service connection 
for a back disability is final.  38 U.S.C.A. §§ 7103, 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In general, a final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 38 U.S.C.A. 
§ 5108, VA must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  When an RO determines that new and material 
evidence has not been presented sufficient to reopen a claim, 
such determination is not binding on the Board; regardless of 
any prior RO decision, the Board must decide whether evidence 
has been received that is both new and material before 
reopening the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  In determining whether evidence is new 
and material, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence on file at the time of the January 1988 Board 
decision consisted of service treatment records, a statement 
from a private physician dated in February 1987, and a March 
1987 VA examination report.  

The service treatment records contain one notation of a 
complaint of back pain dated in February 1964.  Subsequent 
service treatment records are silent as to complaints of, 
treatment for, or a diagnosis of a chronic low back disorder.  
Rather, upon separation examination in December 1965, 
clinical evaluation of the spine was within normal limits.  
The February 1987 statement form the Veteran's physician 
indicated that the Veteran had reported  a history of a low 
back injury in the 1960's while station at Fort Polk, 
Louisiana.  He also noted that in January 1983, the Veteran 
was hospitalized and placed in traction.  Upon VA examination 
dated in March 1987, physical examination demonstrated slight 
left paravertebral muscle spasm and lumbar spine x-rays 
revealed old anterior compression fractures.

Additional evidence received since the January 1988 Board 
decision consists of private treatment records and the 
Veteran's lay statements.  The Veteran has submitted that he 
injured his back during basic training while training in 
hand-to-hand combat.  The additional records associated with 
the claims folder demonstrate treatment for back injuries 
sustained in April 2002 and February 2003. 

The Veteran's private treatment records and statements are 
new in that they have not been considered as part of a 
previous adjudication of the Veteran's claim.  However, they 
are not material.  The additional treatment records pertain 
to treatment between n 2002 and 2005.  Absent is any 
competent evidence that the Veteran experiences a chronic low 
back disability that was incurred in or related to service.  
As the new evidence does not address the elements that were 
found insufficient in the previous denial of the Veteran's 
claim, the Board finds that it does not raise a reasonable 
possibility of substantiating the Veteran's claim.  Having 
determined that the above considered evidence is new but not 
material pursuant to 38 C.F.R. § 3.156(a), the claim of 
entitlement to service connection for a low back disability 
cannot be reopened.


ORDER

New and material evidence has not been submitted, and the 
petition to reopen the Veteran's claim of entitlement to 
service connection for a low back disability is denied.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In October 2008, the Board remanded the matter for a VA 
examination to obtain an opinion as to whether the Veteran 
had a current hearing loss disability as contemplated by VA's 
Rating Schedule, and if so, whether it is at least as likely 
as not related to the Veteran's in-service noise exposure or 
to any other incident of service.  The examiner was also 
asked to state whether the Veteran reported a continuity of 
hearing problems since service and acknowledge that in 
offering his impression. 

In examining the November 2009 examination report from the 
examination that was conducted in response to the Board's 
October 2008 remand, the Board notes that the examiner opined 
that the it was "less likely as not" that the Veteran's 
hearing loss was related to in-service noise exposure.  The 
examiner based his opinion on the fact that the Veteran's 
hearing acuity was within normal limits upon entry and 
separation and that the Institute of Medicine Report on noise 
exposure in the military indicated that noise induced hearing 
loss occurs immediately.  Thus, contrary to the Board's 
instructions, it does not appear that the examiner took into 
consideration the Veteran's lay report of a continuity of 
symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 
(2007) (holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of in-
service injury but relied on the service medical records to 
provide a negative opinion); see also Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, the Veteran's appeal 
must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the Veteran's 
claims folder to the examiner who 
conducted the November 2009 VA 
examination, or if the examiner is no 
longer available, a suitable replacement, 
to request that the examiner prepare an 
addendum to the report.  The Veteran need 
not be re-examined unless an examination 
is deemed necessary.  If a physical 
examination is deemed necessary, all 
indicated testing should be accomplished.  
The claims files should be made available 
to and reviewed by the examiner.  The 
examiner must acknowledge and discuss the 
Veteran' report of a continuity of 
hearing loss since service as well as the 
absence of any treatment for the 
condition for many years after service, 
and state whether, given the Veteran's 
report of hearing loss that had its onset 
in service, is it at least as likely as 
not that his hearing loss is related to 
or had its onset in service.  A complete 
rationale for all opinions reached should 
be set forth in a legible report.

2. Thereafter, the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
hearing loss.  If the benefit sought on 
appeal is not granted, the RO should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide them an opportunity to respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


